DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

              SCHOOL BOARD OF PALM BEACH COUNTY,
                           Appellant,

                                    v.

               RENAISSANCE CHARTER SCHOOL, INC.,
                            Appellee.

                              No. 4D17-2539

                         [September 27, 2018]

  Appeal and cross-appeal from the State of Florida, Division of
Administrative Hearings; L.T. DOAH Case Nos. 16-5126 and 16-5157RX.

   Sean Fahey, JulieAnn Rico and A. Denise Sagerholm of The School
Board of Palm Beach County, Florida, Office of General Counsel, West
Palm Beach, for appellant.

  Stephanie Alexander and Edward J. Pozzuoli of Tripp Scott, P.A., Fort
Lauderdale, for appellee.

PER CURIAM.

  Affirmed.

CIKLIN, CONNER, JJ., and MIRMAN, LAWRENCE, Associate Judge, concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.